Citation Nr: 1740359	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-15 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.   

2.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1971 to July 1972, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2012, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge and a transcript of this hearing is associated with the claims file. 

These issues were previously before the Board in June 2014 and September 2016 and remanded for additional development.  

The issue of service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to link the Veteran's hypertension to his service or a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that hypertension is a residual of his service-connected diabetes mellitus type II.  See January 2004 Application for Compensation and/or Pension.  In his July 2010 notice of disagreement, he contends that he was "borderline" diabetic in 2000 and had a history of high blood sugar that pre-dated his other disabilities.  At his April 2010 VA examination, he contends he may have been diagnosed in 1999.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  Hypertension is not a condition recognized as having a positive association with exposure to herbicides.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection on the basis of continuity of symptomatology is not warranted in this case as the evidence shows no diagnosis of hypertension during service and the Veteran does not contend that he was treated for hypertension continuously since service.  The claims file also contains no medical evidence showing that the Veteran's hypertension manifested within one year of his service discharge in July 1972.  

The earliest medical evidence of a diagnosis of hypertension is a January 2004 VA treatment record.  A February 2015 VA medical opinion notes, after a review of the Veteran's medical records, that prior to 2004, hypertension is not diagnosed as there is only one blood pressure reading.

The Board acknowledges that a November 2009 statement completed by a VA nurse indicates complications related to diabetes including cardiovascular complications diagnosed in January 2004.  At the same time, the nurse notes that he cannot say that the Veteran has any conditions related to his diabetes at this time as the records do not reflect that he developed diabetes first.  Additionally, in August 2015, the Veteran submitted Internet medical evidence regarding the relationship between hypertension and diabetes.

However, the November 2004, April 2010, and August 2014 VA examiners determined that the Veteran's hypertension was not likely related to his service-connected diabetes.  The August 2014 VA examiner also determined the Veteran's service-connected diabetes did not aggravate his hypertension as his diabetes did not cause renal problems and his hypertension was more likely related to obesity and family history.

In July 2016, a medical opinion was obtained from a specialist at the Veterans Health Administration.  The specialist opines that it is unlikely that hypertension had its onset in service or was related to service.  He notes that the service treatment records show only one single elevated blood pressure reading in service in 1972 and several normal readings.  In regard to herbicide exposure, he notes that although one study found a small increase in hypertension in the herbicide exposed group, it is confounded by that fact that one in three adult Americans has hypertension and that hypertension increases in prevalence with aging.  He determines the Veteran hypertension was not due to herbicide exposure.

The specialist also determines that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes as the evidence shows his kidney function is normal.  He notes, however, that hypertension often accompanies diabetes mellitus type II as part of the "metabolic syndrome."  

Pursuant to the September 2016 remand directives, an additional VA addendum medical opinion was obtained from a Family Nurse Practitioner (FNP) in October 2016.  The FNP determines that the Veteran's hypertension is not proximately due to and not aggravated by his diabetes.  In accordance with the July 2016 medical opinion from a specialist at the Veterans Health Administration, his rationale is that the evidence does not show that the Veteran has renal dysfunction and the only way that hypertension occurs secondary to diabetes is when there is renal involvement in diabetes. 

In sum, the most probative evidence of record shows that the Veteran's hypertension is not related to service or his service-connected diabetes.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a hypertension is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for hypertension is denied.


REMAND

In June 2014, the Board remanded the Veteran's claim for service connection for diabetic retinopathy to obtain a VA examination to determine whether the Veteran has a current diagnosis.  The examiner was specifically requested to discuss a November 2009 medical statement which provided an indication that the Veteran may have a visual complication related to diabetes mellitus.  The Veteran was afforded a VA examination in August 2014.  The examiner stated that the Veteran did not have an eye condition but did not address the November 2009 medical statement.  Accordingly, the claim was remanded by the Board in September 2016. 

Pursuant to the September 2016 remand directives, a VA eye examination was conducted in October 2016.  The examiner determined the Veteran did not have and had never been diagnosed with an eye condition (other than congenital or developmental errors of refraction).  However, the examiner again did not specifically address the November 2009 medical statement which provided an indication that the Veteran may have a visual complication related to diabetes mellitus.  The examiner also did not specifically address the July 30, 2008 VA treatment record as requested by the September 2016 remand directives.  Accordingly, a VA examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment and any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his eye condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any eye disability found to be present.  

(i) The examiner should state whether the Veteran has a diagnosis of an eye disability, to include diabetic retinopathy.  

The examiner should specifically address the July 30, 2008 VA treatment record, as well as the November 2009 medical statement that in one section notes that the Veteran has a visual complication directly due to diabetes mellitus but in another section states that the evaluator could not determine whether the Veteran has any conditions related to diabetes.

(ii) If the Veteran does have a diagnosis of an eye disability, the examiner should opine as to whether it is at least as likely as not that the eye disability had its onset in service or is otherwise related to service.  

(iii) If the Veteran does have a diagnosis of an eye disability, the examiner is then requested to opine as to whether it is at least as likely as not that the eye disability is caused or aggravated by the Veteran's service-connected disabilities, to specifically include diabetes mellitus type II.  

3.  Then readjudicate the claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


